Citation Nr: 0331376	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  99-16 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for low back strain.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

James Ringle, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to March 
1982, and from September 1990 to June 1991.  This appeal 
comes before the Board of Veterans' Appeals (Board) from a 
July 1999 rating decision of the Department of Veterans 
Affairs (VA), Jackson, Mississippi regional office (RO). 

The Board notes that during the adjudication of the veteran's 
claim, the RO has identified the veteran's disability as 
traumatic arthritis.  In the absence of relevant x-ray 
evidence, the Board has determined that the veteran's 
disability is correctly characterized as low back strain.


REMAND

The veteran contends that he is entitled to an initial 
disability rating in excess of 10 percent for low back 
strain.  The Board notes that the most recent VA examination 
of the veteran took place in March 2002.  However, the 
examination report contains conflicting information regarding 
the extent of the veteran's current pathology.  Specifically, 
the examiner indicated that the veteran's range of motion was 
normal except for flexion, that exhibited approximately 5 
degrees of limitation and which was termed "slight".  
However, earlier in the examination report, the examiner 
indicated that flexion was measured at 45 degrees-a number 
which suggests a much greater limitation of motion than 
merely 5 degrees. 

The Board also notes that new regulations with respect to 
rating diseases and injuries of the spine became effective 
September 26, 2003, and were published in the Federal 
Register on August 27, 2003 (68 Fed. Reg. 51454-51458).  In 
order to ensure due process of the veteran's claim, the RO 
must have an opportunity to review the veteran's claim for an 
increased evaluation for low back strain under the new 
regulations. 

In view of the foregoing, and to accord the veteran every due 
process consideration, this case is REMANDED to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.   The RO should also schedule the 
veteran for VA examinations by an 
orthopedist and a neurologist to 
determine the current level of acute or 
chronic disability associated with the 
service-connected low back strain.  The 
examiners should review all relevant 
documents currently associated with the 
claims folder, with particular emphasis 
specifically placed on the VA examination 
report dated March 2002, and the 
notations regarding ranges of motion 
contained therein. 

The examiners are asked to comment on the 
frequency and duration of incapacitating 
episodes, if any, that is, a period of 
acute symptoms or signs due to 
intervertebral disc syndrome, requiring 
bed rest prescribed by a physician and 
treatment by a physician.

The examiners are also asked to identify 
any chronic orthopedic or neurological 
manifestations, like limitation of motion 
(specified in degrees), functional loss 
due to pain, or sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm or other neurological 
findings, and whether or not they, if 
any, result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis.     

The claims folder, a copy of this REMAND, 
and a copy of the aforementioned revised 
general rating formula for diseases and 
injuries of the spine must be made 
available to and reviewed by the 
examiners prior to the examinations.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

3.  Following the above, the RO should 
re-adjudicate the veteran's claim for 
entitlement to an initial disability 
rating in excess of 10 percent for low 
back strain with consideration given to 
the new general rating formula for 
diseases and injuries of the spine.  If 
the claim remains denied, a supplemental 
statement of the case should be issued 
and the veteran provided with an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



